COOPER, J.
This appeal is from the judgment on the judgment-roll alone. The complaint states facts sufficient to constitute a cause of action. It alleges that the defendant became indebted to plaintiff’s assignor for services rendered at defendant’s special instance and request between the first day of June, 1901, and the thirty-first day of July, 1902; that such services were of the reasonable value of $1,050, and the same has not been paid, except the sum of $46. The assignment to plaintiff is alleged to have been made on the twenty-ninth day of July, 1902, two days before the services were fully performed. The complaint states that by reason of the assignment the plaintiff “ever since has been, and now is, the owner and holder thereof.” It does not concern the defendant as to when the indebtedness was assigned to plaintiff. The findings follow the complaint and are sufficient.
There is no merit in this appeal, and the judgment is affirmed, with $100 damages to respondent.
We concur: Harrison, P. J.; Hall, J.